As filed with the Securities and Exchange Commission on March 31, 2017 Registration No. 333-172466 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIGHTING SCIENCE GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 23-2596710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification No.) 1350 Division Road, Suite 204 West Warwick, RI 02893 (321) 779-5520 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 2011 Lighting Science Group Corporation Employee Stock Purchase Plan (Full title of the plan) Denis M. Murphy Executive Vice President and Chief Financial Officer 1350 Division Road, Suite 204 West Warwick, RI 02893 (321) 779-5520 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Ryan R. Cox Haynes and Boone, LLP 2323 Victory Avenue, Suite 700 Dallas, TX 75219 (214) 651-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☑ EXPLANATORY NOTE: DEREGISTRATION OF UNSOLD SECURITIES Lighting Science Group Corporation (the “Company”) is filing this Post-Effective Amendment No. 1 (this “Post-Effective Amendment”) on Form S-8 to withdraw and remove from registration the unissued and unsold shares of the Company’s common stock, par value $0.001 (the “Common Stock”), that were originally registered by the Company pursuant to its Registration Statement on Form S-8 (File No. 333-172466) filed with the Securities and Exchange Commission on February 25, 2011 (the “Registration Statement”) to register the offer and sale of up to 2,000,000 shares of Common Stock issuable under the 2011 Lighting Science Group Corporation Employee Stock Purchase Plan (the “ESPP”). The Company has terminated all offerings of its Common Stock pursuant to the Registration Statement. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Company hereby removes from registration all of such securities of the Company registered but which remain unsold and unissued under the Registration Statement as of the date hereof. SIGNATURES The Registrant. Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of West Warwick, State of Rhode Island, on March 31, 2017. LIGHTING SCIENCE GROUP CORPORATION By: /s /Denis M. Murphy Name: Denis M. Murphy Title: Executive Vice President and Chief Financial Officer Note: Pursuant to Rule 478 under the Securities Act of 1933, as amended, no other person is required to sign this Post-Effective Amendment to the Registration Statement.
